Citation Nr: 0728392	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) related illness.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for HIV related illness and tuberculosis.

The veteran testified at a hearing held at the RO in August 
2004.  A transcript of the hearing is of record.

In August 2007, a Board Deputy Vice Chairman denied the 
veteran's motion to advance his case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

The issue of entitlement to service connection for HIV 
related illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records include one mildly positive 
purified protein derivative (PPD) test upon entrance to 
active duty; follow-up chest x-rays were normal, and there is 
no diagnosis of active tuberculosis recorded in the service 
medical records.

2.  A positive PPD test does not constitute evidence of past 
or present active tuberculosis; tuberculosis was not 
diagnosed during service, within the first three years after 
service, or at any time thereafter.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.370, 3.371, 3.374 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in June 2003.  This letter substantially notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided him with additional VCAA 
information.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006)).

The RO has properly processed the appeal following the 
issuance of the required notice.  The veteran has been 
provided opportunities to submit evidence in support of his 
claim.  Moreover, pertinent development has been undertaken 
by the RO.  The veteran identified numerous private treatment 
records which the RO obtained.  The appellant has not 
identified any additional evidence that could be obtained in 
order to substantiate the claim.  Therefore, the Board is 
satisfied that VA has assisted the veteran in the development 
of his claim in accordance with applicable laws and 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and active tuberculosis, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within three 
years following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods. 38 
C.F.R. § 3.371(a).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A diagnosis 
of pulmonary tuberculosis will be acceptable only when 
provided in: (1) service department records; (2) VA medical 
records of examination, observation or treatment; or (3) 
private physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, x-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (2006); Tubianosa v. Derwinski, 
3 Vet. App. 181, 184 (1992). 

The veteran contends that he tested positive for tuberculosis 
during military service and is thus currently entitled to 
service connection for tuberculosis.  The Board has 
considered the veteran's contentions but finds that the 
preponderance of the evidence is against the claim.  

A record dated on October 29, 1984, about six days following 
entry into service reflects a mildly positive purified 
protein derivative test (PPD).  Tuberculosis skin test (TST) 
results were 4mm (positive for mono vac) and 4mm (doubtful 
positive for IPPD).  However, follow-up pulmonary and chest 
x-rays in November 1984, showed no definite abnormalities.  
Additional records dated between November and December 1984 
reflect continued diagnoses of lymphadenitis and 
lymphadenopathy, etiology unknown.  A December 1984 record 
shows chest x-rays were within normal limits and a course of 
tetracycline resulted in no overall improvement in the 
veteran's condition.  

As indicated, a diagnosis of pulmonary tuberculosis will be 
acceptable only when provided in certain forms of evidence, 
one of which is service department records.  In the present 
matter, the service medical records do not reflect a 
diagnosis of pulmonary tuberculosis.  A service medical 
record, dated in January 1984 (presumably January 1985, since 
the veteran was not in service in January 1984) , reveals 
that the veteran was diagnosed with adenopathy, after a 
biopsy of a right cervical lymph node tested positive for 
acid fast bacterium.  The note further reflects that another 
biopsy was required in order to determine whether the 
bacterium was tuberculosis or atypical mycobacterium.  The 
veteran was assigned a provisional diagnosis of lymphadenitis 
(either tuberculosis or atypical mycobacterium).  

In January 1985, the veteran underwent an excision of a right 
neck lymph node.  Pathology results were noted as 
"granulomatous disease of questionable etiology, 
questionable TB or sarcoid, etc."  The clinical report also 
indicated the veteran had positive tine tests.  A tissue 
examination report showed biopsy of a right cervical neck 
lymph node was "necrotizing granulomatous lymphadenitis with 
acid fast bacilli present."  In a comment, the physician 
indicated that one cannot distinguish atypical mycobacteria 
from mycobacterium TB on the basis of the positive acid fast 
stain.  The presence of cervical, axillar and inguinal 
adenopathy with positive tine test is suspicious for wide 
spread involvement of the lymph nodes.  An additional 
clinical record, also dated in January 1985, reflects that 
further testing was ordered, including rule out pulmonary TB, 
and the veteran was started on medication.  The note also 
reflects that the veteran was to be admitted for respiratory 
isolation.  These test results and records of hospital 
admission are not in the service medical record file.  
However follow-up pulmonary and chest x-rays in January 1985, 
showed hyperinflation of the lungs, with no acute or focal 
infiltrates or any signs of active pleural disease.  

The veteran underwent a review by the Entrance Physical 
Standards Board (EPSBD) in February 1985.  Following a 
physical examination and laboratory testing, the EPSBD 
reported that based upon laboratory test results it was not 
possible to determine whether the veteran had mycobacterium 
TB or an atypical mycobacterium.  Thus, the diagnosis was 
active mycobacterial infection.  The veteran was found unfit 
for entry into military service because of this active 
mycobacterial infection.    

In sum, while the veteran had one mildly positive PPD test 
during basic training, there is no evidence in the service 
medical records which show that he was ever clinically 
diagnosed with active or inactive pulmonary tuberculosis.  As 
shown in the previous discussion of the veteran's service 
medical history, in-service medical personnel were not able 
to distinguish whether or not the veteran's mycobacterial 
infection was caused by tuberculosis or if it was atypical 
mycobacterium.  

The Board has reviewed all of the post-service private 
medical treatment records (dated from August 1998 to May 
2004) and observes that none of the records show a diagnosis 
of tuberculosis - either on the basis of physicians' 
examinations, observations or treatment of the veteran; or 
confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  

Finally, the Board notes that Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  As discussed, the 
medical evidence does not reflect a clinical diagnosis of 
tuberculosis, either during service, or at any time after 
separation from service.  The Board notes that the treatment 
the veteran received during service was for an unspecified 
active mycobacterium infection.  There was no clear clinical 
evidence that it was tuberculosis, as opposed to atypical 
mycobacterium.  The record does not otherwise contain 
competent medical evidence of a tuberculosis infection in 
service, or currently.  Thus, in the absence of a showing of 
a present pulmonary tuberculosis disability (and, thus, no 
showing of a nexus between such a disability and service); 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).  

In regards to the veteran's testimony that 1) he was 
diagnosed with tuberculosis in active duty; hospitalized and 
placed on medications a year, specifically to treat 
tuberculosis; and 2) that his current disabilities including 
asthma, chronic obstructive pulmonary disease (COPD); and 
emphysema are residuals of such tuberculosis, the Board finds 
these contentions to be without merit.  

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the service medical 
records show that the veteran received during service was for 
an unspecified active mycobacterium infection.  There was no 
confirmed evidence of pulmonary tuberculosis.  Furthermore, 
the cumulative current private treatment records reveal that 
the veteran's mild chronic and recurrent cough, chronic 
bronchitis (with an asthmatic component), and COPD are 
associated with, and secondary to, his heavy tobacco use.  
The veteran was continuously advised to discontinue smoking.  
He did not stop smoking until 2001.  

Thus, on the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for tuberculosis 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for tuberculosis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran avers that he incurred HIV during active duty 
service, specifically from in-service inoculations using 
regular needles and air guns.  Unfortunately, a remand is 
required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration. 

Reference is made to VA Training letter 00-03 (May 1, 2000).  
Listed within the letter are the1993 Centers for Disease 
Control AIDS-Defining Conditions.  It is not clear whether 
the veteran received treatment for any of these disorders 
during his short period of service.  

Service medical records are negative for a clinical diagnosis 
of HIV during active service.  The veteran reported a medical 
history positive for hepatitis B in 1981 and pre-service 
treatment for a sexually transmitted disease.  Service 
medical records show further that the veteran was diagnosed 
with both lymphadenitis and lymphadenopathy, of unknown 
etiology.  Acid fast stain tests in January 1985 were 
positive for mycobacterium.  It was noted though that the 
veteran's cervical, axillary and inguinal adenopathy with 
positive tine test was suspicious for widespread involvement 
of the lymph nodes.  In January 1985, HTLV-III serologies 
were done as a check for acquired immune deficiency syndrome 
(AIDS), while the veteran was awaiting other culture results 
of the mycobacterium.  The results of the serology tests are 
not included in the available service medical records.  

Post-service private medical records, dated between August 
1998 and May 2004, reflect treatment for HIV/AIDS, and 
several AIDS-related complications.  Treatment notes from 
MRMC reveal that the veteran was homosexual, and had been HIV 
positive since 1984.  However, in another treatment record 
dated in January 2001, it was noted that the veteran had AIDS 
for only 8 years (since 1993).  In addition, in a clinical 
record dated in January 1999 the veteran is noted to have 
"end-stage" AIDS.  In another November 2003 treatment 
record, A. A., M.D. notes that [the veteran had] a known 
history of AIDS since 1985.  Finally, an April 2004 clinical 
note from CHS shows the veteran denied a history of IV-drug 
use.

On his December 2002 application for VA compensation 
benefits, the veteran identified treatment, dated between 
December 1984 and March 1985, at the Ft. Leonard Wood Army 
Community Hospital, as a source of evidence for in-service 
diagnosis of his HIV disability.  While some service medical 
records are in the claims file, it does not appear that those 
records have been associated with the claims folder.  The 
veteran again noted the existence of these records in email 
correspondence with the RO in January 2003.  The AMC/RO 
should undertake further efforts to obtain these pertinent 
medical records.  

The Board also observes that to date, the veteran has not 
been afforded a VA examination to determine etiology of his 
HIV.  On remand, the veteran should be scheduled for such an 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4)(i); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the 
"fulfillment of the statutory duty to assist... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed disability 
will be a fully informed one").  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on 
appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The notice must also list the 
known risk factors for HIV, 
requesting that the veteran 
provide a history of risk factors 
before, during, and after service.  

2.  The AMC/RO is to contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for sexually 
transmitted diseases prior to service, or 
for substance abuse.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact the 
NPRC and attempt to secure any 
additional records of inpatient 
treatment for the veteran.  
Specific inquiries should also be 
made of the Ft. Leonard Wood Army 
Community Hospital, for the dates 
of treatment specified by the 
veteran.  All attempts to secure 
these records must be documented 
in the claims folder.  If the 
requested records are not 
available, a negative reply to 
that effect is required.  The 
veteran and his representative 
should also be informed so that 
they may assist in obtaining these 
records.  The veteran should be 
requested to sign any necessary 
releases.   

4.  The RO should arrange for the 
claims file to be reviewed by a 
physician specializing in 
infectious diseases to determine 
the etiology of the veteran's HIV.  
Based on a comprehensive review of 
the claims folder, the examiner 
should provide an opinion as to 
whether it is at least as likely 
as not (a 50 percent probability) 
that the veteran incurred HIV 
during active service.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


